
	

113 S887 IS: To repeal the violation of sovereign nations’ laws and privacy matters.
U.S. Senate
2013-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 887
		IN THE SENATE OF THE UNITED STATES
		
			May 7, 2013
			Mr. Paul introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To repeal the violation of sovereign nations’ laws and
		  privacy matters.
	
	
		1.Repeal of withholding and
			 reporting with respect to certain foreign accounts
			(a)In
			 generalThe Internal Revenue Code of 1986 is amended by striking
			 chapter 4.
			(b)Conforming
			 amendments for rules for electronically filed returnsSection
			 6011(e)(4) of such Code is amended—
				(1)by striking
			 (as defined in section 1471(d)(5)) and inserting (as
			 defined in section 6038D(h)(3)), and
				(2)by striking
			 or 1474(a).
				(c)Conforming
			 amendment related to substitute dividendsSection 871(l) of such
			 Code is amended by striking chapters 3 and 4 both places it
			 appears and inserting chapter 3.
			(d)Other
			 Conforming amendments
				(1)Section 6414 of
			 such Code is amended by striking or 4.
				(2)Paragraph (1) of
			 section 6501(b) of such Code is amended by striking 4,.
				(3)Paragraph (2) of
			 section 6501(b) of such Code is amended—
					(A)by striking
			 4,, and
					(B)by striking
			 and witholding
			 taxes in the heading and inserting
			 taxes and tax imposed by
			 chapter 3.
					(4)Paragraph (3) of
			 section 6513(b) of such Code is amended—
					(A)by striking
			 or 4, and
					(B)by striking
			 or 1474(b).
					(5)Section 6513(c)
			 of such Code is amended by striking 4,.
				(6)Section
			 6611(e)(4) of the Internal Revenue Code of 1986 is amended by striking
			 or 4.
				(7)Paragraph (1) of
			 section 6724(d) of such Code is amended by striking under chapter 4
			 or.
				(8)Paragraph (2) of
			 section 6724(d) of such Code is amended by striking or 4.
				(e)Effective
			 dateThe amendments made by this section shall apply to payments
			 made after the date of the enactment of this Act.
			2.Repeal of
			 information reporting with respect to foreign financial assets
			(a)In
			 generalSubpart A of part III of subchapter A of chapter 61 of
			 the Internal Revenue Code of 1986 is amended by striking section 6038D.
			(b)Repeal of
			 modification of statute of limitations for significant omission of income in
			 connection with foreign assets
				(1)Paragraph (1) of
			 section 6501(e) of the Internal Revenue Code of 1986 is amended by striking
			 subparagraph (A) and by redesignating subparagraphs (B) and (C) as
			 subparagraphs (A) and (B), respectively.
				(2)Subparagraph (A)
			 of section 6501(e) of such Code, as redesignated by paragraph (1), is amended
			 by striking all that precedes clause (i) and inserting the following:
					
						(A)General
				ruleIf the taxpayer omits from gross income an amount properly
				included therein which is in excess of 25 percent of the amount of gross income
				stated in the return, the tax may be assessed, or a proceeding in court for the
				collection of such tax may be begun without assessment, at any time within 6
				years after the return was filed. For purposes of this
				subparagraph—
						.
				(3)Paragraph (2) of
			 section 6501(e) of such Code is amended by striking and such amount is
			 described in clause (i) or (ii) of section 6501(e)(1)(A) and inserting
			 which is in excess of 25 percent of the amount of gross income stated in
			 its return.
				(4)Paragraph (8) of
			 section 6501(c) is amended—
					(A)by striking
			 pursuant to an election under section 1295(b) or,
					(B)by striking
			 1298(f), and
					(C)by striking
			 6038D,.
					(c)Clerical
			 amendmentThe table of sections for subpart A of part III of
			 subchapter A of chapter 61 of such Code is amended by striking the item related
			 to section 6038D.
			(d)Effective
			 date
				(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to taxable years ending after the date of the
			 enactment of this Act.
				(2)ReturnsThe
			 amendments made by subsection (b) shall apply to returns filed after the date
			 of the enactment of this Act.
				3.Repeal of
			 penalties for underpayments attributable to undisclosed foreign financial
			 assets
			(a)In
			 generalSection 6662 of the Internal Revenue Code of 1986 is
			 amended—
				(1)in subsection
			 (b), by striking paragraph (7), and
				(2)by striking
			 subsection (j).
				(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years ending after the date of the enactment of this Act.
			4.Repeal of
			 reporting of activities with respect to passive foreign investment
			 companies
			(a)In
			 generalSection 1298 of the Internal Revenue Code of 1986 is
			 amended by striking subsection (f) and by redesignating subsection (g) as
			 subsection (f).
			(b)Conforming
			 amendmentSection 1291(e) of such Code is amended by striking
			 and (d) and inserting , (d), and (f).
			(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
			5.Repeal of
			 reporting requirement for United States owners of foreign trusts
			(a)In
			 generalParagraph (1) of
			 section 6048(b) is amended by striking shall submit such information as
			 the Secretary may prescribe with respect to such trust for such year
			 and.
			(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years ending after the date of the enactment of this Act.
			6.Repeal of
			 minimum penalty with respect to failure to report on certain foreign
			 trusts
			(a)In
			 generalSection 6677(a) of
			 the Internal Revenue Code of 1986 is amended—
				(1)by striking the greater of $10,000
			 or, and
				(2)by striking the
			 last sentence and inserting the following: In no event shall the penalty
			 under this subsection with respect to any failure exceed the gross reportable
			 amount..
				(b)Effective
			 dateThe amendments made by this section shall apply to notices
			 and returns required to be filed after the date of the enactment of this
			 Act.
			
